Name: Commission Delegated Regulation (EU) 2017/2416 of 20 October 2017 amending Delegated Regulation (EU) 2015/2195 on supplementing Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund, regarding the definition of standard scales of unit costs and lump sums for reimbursement of expenditure by the Commission to Member States, and correcting that Delegated Regulation
 Type: Delegated Regulation
 Subject Matter: Europe;  national accounts;  accounting;  EU finance;  social affairs
 Date Published: nan

 22.12.2017 EN Official Journal of the European Union L 343/35 COMMISSION DELEGATED REGULATION (EU) 2017/2416 of 20 October 2017 amending Delegated Regulation (EU) 2015/2195 on supplementing Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund, regarding the definition of standard scales of unit costs and lump sums for reimbursement of expenditure by the Commission to Member States, and correcting that Delegated Regulation THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund and repealing Council Regulation (EC) No 1081/2006 (1), and in particular Article 14(1) thereof, Whereas: (1) With a view to simplifying the use of the European Social Fund ESF and reducing the administrative burden for beneficiaries, it is appropriate to increase the scope of standard scales of unit costs and lump sums available for reimbursement to Member States. The standard scales of unit costs and lump sums for reimbursement to Member States should be established on the basis of data submitted by Member States or published by Eurostat and on the basis of methods commonly agreed, including the methods set out in Article 67(5) of Regulation (EU) No 1303/2013 of the European Parliament and of the Council (2) and Article 14(2) and (3) of Regulation (EU) No 1304/2013. (2) Taking into account the significant disparities between Member States regarding the level of costs for a particular type of operation, the definition and amounts of standard scales of unit costs and lump sums may differ according to the type of operation and the Member State concerned in order to reflect their specificities. (3) Cyprus has submitted methods for defining standard scales of unit costs for reimbursement of expenditure by the Commission. (4) Germany has submitted methods for defining additional standard scales of unit costs for reimbursement by the Commission concerning types of operation not yet covered by Commission Delegated Regulation (EU) 2015/2195 (3). (5) France has submitted data for amending the standard scales of unit costs currently set out in Delegated Regulation (EU) 2015/2195. (6) Sweden submitted data for amending the standard scales of unit costs currently set out in Delegated Regulation (EU) 2015/2195. The Commission accordingly amended the rates set out in Annex I to Delegated Regulation (EU) 2015/2195 for operations supported under priority axis 1 Supply of skills of the Operational Programme (Nationellt socialfondsprogram fÃ ¶r investering fÃ ¶r tillvÃ ¤xt och sysselsÃ ¤ttning 2014-2020) (CCI- 2014SE05M9OP001) in Delegated Regulation (EU) 2017/2016 (4). However, the Commission erred by not also amending the rates set out for priority axes 2 and 3 of the same operational programme. The amounts for these priority axes should also be amended, and the amounts set out for Sweden should be applicable as of the date of entry into force of Delegated Regulation (EU) 2017/2016. (7) Delegated Regulation (EU) 2015/2195 should therefore be amended and corrected accordingly, HAS ADOPTED THIS REGULATION: Article 1 Delegated Regulation (EU) 2015/2195 is corrected and amended as follows: (1) Annex I is replaced by the text in Annex I to this Regulation; (2) Annex II is replaced by the text in Annex II to this Regulation; (3) Annex VIII is replaced by the text in Annex III to this Regulation; (4) Annex XV is added as set out in Annex IV to the Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 1(1) shall apply from 5 December 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 470. (2) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). (3) Commission Delegated Regulation (EU) 2015/2195 of 9 July 2015 on supplementing Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund, regarding the definition of standard scales of unit costs and lump sums for reimbursement of expenditure by the Commission to Member States (OJ L 313, 28.11.2015, p. 22). (4) Commission Delegated Regulation (EU) 2017/2016 of 29 August 2017 amending Commission Delegated Regulation (EU) 2015/2195 on supplementing Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund, regarding the definition of standard scales of unit costs and lump sums for reimbursement of expenditure by the Commission to Member States (OJ L 298, 15.11.2017, p. 1). ANNEX I ANNEX I Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Sweden 1. Definition of standard scales of unit costs Type of operations (1) Indicator name Category of costs Measurement unit for the indicator Amounts 1. Operations supported under priority axis 1 Supply of skills  of the Operational Programme (Nationellt socialfondsprogram fÃ ¶r investering fÃ ¶r tillvÃ ¤xt och sysselsÃ ¤ttning 2014-2020) (CCI- 2014SE05M9OP001) Hours worked All categories of costs except wages for participants. Number of hours worked (2) Wage group (SSYK code (3)) Region: Stockholm (SE 11) (unit cost per hour  amount in SEK (4)) All regions except Stockholm (SE 12-33) (unit cost per hour  amount in SEK) 1 (912  913 -919 -921) 321 328 2 (414  415  421  422 -512  513  514  515  522  611  612  613  614  826) 360 356 3 (331  348  411  412  413  419  711  712  713  714  721  722  723  724  731  732  734  741  742  743  811  812  813  814  815  816  817  821  822  823  824  825  827  828 -829  831  832  833  834  914  915  931  932  933) 416 395 4 (223  232  233  234  235  243  249  313  322  323  324  332  342  343  344  345  346  347  511  011) 473 438 5 (213  221  231  241  244  245  246  247  248  311  312  315  321  341) 587 512 6 (211  212  214  222  242  314) 776 724 7 A (121) 1 035 1 035 7 B (111-123) 1 121 875 7 C (131-122) 735 601 2. Operations supported under priority axis 1 Supply of skills  of the Operational Programme (Nationellt socialfondsprogram fÃ ¶r investering fÃ ¶r tillvÃ ¤xt och sysselsÃ ¤ttning 2014-2020) (CCI-2014SE05M9OP001) Hours participated in the operation Participant's wage Number of hours participated (2) Region: Stockholm (SE 11) (unit cost per hour  amount in SEK) All regions except Stockholm (SE 12-33) (unit cost per hour  amount in SEK) 229 234 3. Operations supported under priority axis 2 Increased transition to work  and priority axis 3 Youth Employment Initiative  of Operational Programme (Nationellt socialfondsprogram fÃ ¶r investering fÃ ¶r tillvÃ ¤xt och sysselsÃ ¤ttning 2014-2020) (CCI-2014SE05M9OP001) Hours worked All categories of costs except allowances for participants. Number of hours worked (2) Occupational category Region: Stockholm (SE 11) (unit cost per hour  amount in SEK) All regions except Stockholm (SE 12-33) (unit cost per hour  amount in SEK) Project leader for operations where the total eligible expenditure as stated in the document setting out the conditions for support is above 20 million in SEK) 749 609 Project leader for operations where the total eligible expenditure as stated in the document setting out the conditions for support is below or equal to 20 million in SEK)/assistant project leader for operations where the total eligible expenditure as stated in the document setting out the conditions for support is above 20 million in SEK) 669 567 Project worker 463 420 Project economist 598 508 Administrator 416 378 4. Operations supported under priority axis 2 Increased transition to work  and priority axis 3 Youth Employment Initiative  of Operational Programme (Nationellt socialfondsprogram fÃ ¶r investering fÃ ¶r tillvÃ ¤xt och sysselsÃ ¤ttning 2014-2020) (CCI- 2014SE05M9OP001) Hours participated in the operation Participant's allowance Number of hours participated (2) Financial assistance (unit cost per hour) Age (SEK) 18-24 years 32 25-29 years 40 30-64 years 46 Activity grant and development allowance (unit cost per hour) Age (SEK) 15-19 years 17 20-24 years 33 25-29 years 51 30-44 years 55 45-69 years 68 Social security and sickness benefit (unit cost per hour) Age (SEK) 19-29 years (social security benefit) 51 30-64 years (sickness benefit) 58 Sickness benefit, rehabilitation benefit, and work and professional injury benefit (unit cost per hour) Age (SEK)  19 years 48 20-64 years 68 2. Adjustment of amounts The unit costs in the table apply to the hours worked or participated in 2015. Except for the unit costs relating to participant's allowances, referred to in point 4 of the table, which will not be adjusted, these values will be increased automatically on 1 January each year as from 2016 until 2023 by 2 %. (1) The amounts of standard scales of unit costs apply only to the parts of operations that cover the categories of costs set out in this Annex. (2) The total number of hours declared in a year must not be higher than the standard number of annual hours worked in Sweden, which is equal to 1 862 hours. (3) Professional code applicable in Sweden. (4) Currency in Sweden. ANNEX II ANNEX II Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to France 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicator Amounts (in EUR) Garantie Jeunes  supported under priority axis 1 Accompagner les jeunes NEET vers et dans l'emploi  of the operational programme PROGRAMME OPÃ RATIONNEL NATIONAL POUR LA MISE EN Ã UVRE DE L'INITIATIVE POUR L'EMPLOI DES JEUNES EN METROPOLE ET OUTRE-MER  (CCI-2014FR05M9OP001) Young NEET (1) with a positive result under Garantie Jeunes  at the latest 12 months following the start of coaching  allowances paid to the participant;  activation costs incurred by the missions locales  Number of young NEETs who have one of the following results at the latest 12 months following the start of the coaching:  entered vocational skills training leading to a certification, whether by:  entering training in lifelong learning; or  entering basic training; or  started a company; or  found a job; or  has spent at least 80 working days in a (paid or not) professional environment 6 400 2. Adjustment of amounts The standard scale of unit cost in the table is based partly on a standard scale of unit cost funded entirely by France. Out of the 6 400 EUR, 1 600 EUR correspond to the standard scale of unit cost set out by the instruction ministÃ ©rielle du 11 octobre 2013 relative Ã l'expÃ ©rimentation Garantie Jeunes prise pour l'application du dÃ ©cret 2013-80 du 1er octobre 2013 ainsi que par l'instruction ministÃ ©rielle du 20 mars 2014  to cover the costs borne by the Youth Public Employment Services Missions Locales  to coach each NEET entering the Garantie Jeunes . The standard scale of unit cost defined in section 1 shall be updated by the Member State in line with adjustments under national rules to the standard scale of unit cost of 1 600 EUR mentioned in paragraph 1 above that covers the costs borne by the Youth Public Employment Services. (1) Young person not in employment, education or training that participates in an operation supported by the PROGRAMME OPÃ RATIONNEL NATIONAL POUR LA MISE EN Ã UVRE DE L'INITIATIVE POUR L'EMPLOI DES JEUNES EN METROPOLE ET OUTRE-MER . ANNEX III ANNEX VIII Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Germany 1. Definition of standard scales of unit costs Type of operations Indicators name Category of costs Measurement unit for the indicators Amounts (in EUR) 1. Training in the field of inclusive school development: Further training for teachers with management responsibilities. Priority axis B OP 2014DE05SFOP009 (Mecklenburg-Vorpommern) Participants who successfully complete the training. All eligible costs (personnel costs, other direct and indirect costs). Number of participants who:  have participated in at least 51 of the scheduled 60 hours (in events requiring attendance and in process support at the schools) and  have received a certificate on this basis. 4 702,60 2. Training in the field of inclusive school development: Training for the assembly of teachers. Priority axis B OP 2014DE05SFOP009 (Mecklenburg-Vorpommern) Participants who attend the workshop on inclusive school development. All eligible costs (personnel costs, other direct and indirect costs). Number of participants who have participated in the eight-hour workshop and have received a certificate on this basis. 33,32 3. Training in the field of inclusive school development: Further class teacher training. Priority axis B OP 2014DE05SFOP009 (Mecklenburg-Vorpommern) Participants who successfully complete the training. All eligible costs (personnel costs, other direct and indirect costs). Number of participants who:  have participated in at least 153 of the scheduled 180 hours and  have received a certificate on this basis. 11 474,14 4. Training in the field of inclusive school development: Further training in practical learning Priority axis B OP 2014DE05SFOP009 (Mecklenburg-Vorpommern) Participants who successfully complete the training. All eligible costs (personnel costs, other direct and indirect costs). Number of participants who:  have participated in at least 26 of the scheduled 30 hours and  have received a certificate on this basis. 1 698,24 5. Training in the field of inclusive school development: Further training for educators. Priority axis B OP 2014DE05SFOP009 (Mecklenburg-Vorpommern) Participants who successfully complete the training. All eligible costs (personnel costs, other direct and indirect costs). Number of participants who:  have participated in at least 36 of the scheduled 42 hours (at input events and process support) and  have received a certificate on this basis. 246,20 6. Training for teachers at vocational schools: Technical and special didactic training Priority axis B OP 2014DE05SFOP009 (Mecklenburg-Vorpommern) Participants who successfully complete the training. All eligible costs (personnel costs, other direct and indirect costs). Number of participants who:  have participated in at least 104 of the scheduled 120 hours in the events that require attendance and  have participated in at least 51 of the scheduled 60 hours of work in small groups and  have successfully completed all of the scheduled tasks in the self-study curriculum and  have received a certificate on the basis of fulfilling the three criteria set out above. 14 678,40 7. Training for teachers at vocational schools: Training in giving support to young people of immigrant background in acquiring the German language. Priority axis B OP 2014DE05SFOP009 (Mecklenburg-Vorpommern) Participants who successfully complete the training. All eligible costs (personnel costs, other direct and indirect costs). Number of participants who:  have participated in at least 80 of the scheduled 96 hours in the events that require attendance and  have participated for six hours in individual advisory sessions and  have successfully completed all of the scheduled tasks in the self-study curriculum and  have received a certificate on the basis of fulfilling the three criteria set out above. 7 268,34 8. Training for teachers at vocational schools: Training for individual assistance to young people in strongly heterogeneous learning groups Priority axis B OP 2014DE05SFOP009 (Mecklenburg-Vorpommern) Participants who successfully complete the training. All eligible costs (personnel costs, other direct and indirect costs). Number of participants who:  have participated in at least 104 of the scheduled 120 hours in the events that require attendance and  have participated in at least 51 of the scheduled 60 hours of work in small groups and  have successfully completed all of the scheduled tasks in the self-study curriculum and  have received a certificate on the basis of fulfilling the three criteria set out above. 14 105,51 9. Training in the field of inclusive school development: Further training for teachers at regional schools and comprehensive schools in relation to general language and intercultural education Priority axis C OP 2014DE05SFOP009 (Mecklenburg-Vorpommern) Participants who successfully complete the training. All eligible costs (personnel costs, other direct and indirect costs). Number of participants who:  have participated in at least 153 of the scheduled 180 hours of training and  have received a certificate on this basis. 12 393,97 10. Training in the field of inclusive school development: Further training for school management in vocational schools regarding the implementation of inclusive teaching and learning concepts. Priority axis C OP 2014DE05SFOP009 (Mecklenburg-Vorpommern) Participants who successfully complete the training All eligible costs (personnel costs, other direct and indirect costs). Number of participants who:  have participated in at least 72 of the scheduled 84 hours in the events that require attendance and  have participated in at least 51 of the scheduled 60 hours of work in small groups and  have successfully completed all of the scheduled tasks in the self-study curriculum and  have received a certificate on the basis of fulfilling these three criteria. 12 588,14 11. Training in the field of inclusive school development: Further training for teachers in vocational schools regarding inclusive concepts in lesson planning. Priority axis C OP 2014DE05SFOP009 (Mecklenburg-Vorpommern) Participants who successfully complete the training. All eligible costs (personnel costs, other direct and indirect costs). Number of participants who:  have participated in at least 104 of the scheduled 120 hours in the events that require attendance and  have participated in at least 51 of the scheduled 60 hours of work in small groups and  have successfully completed all of the scheduled tasks in the self-study curriculum  and have received a certificate on the basis of fulfilling these three criteria. 13 704,25 2. Adjustment of amounts Not applicable. ANNEX IV ANNEX XV Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Cyprus 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicators Amounts (in EUR) School and Social Inclusion Actions  under Priority Axis 3 of Operational Programme Employment, Human Resources and Social Cohesion (CCI 2014CY05M9OP001). 1) Rate for one period of 45 minutes for teachers hired on contract. 2) Daily rate for permanent and temporary teachers. All costs including direct staff costs. 1) Number of hours worked. 2) Number of days worked. 1) 21 per 45-minute period 2) 300 per day Establishment and Functioning of a Central Administration of Welfare Benefits Service  under Priority Axis 3 of Operational Programme Employment, Human Resources and Social Cohesion (CCI 2014CY05M9OP001). Monthly rate for permanent and temporary government employees. All costs including direct staff costs. Number of months worked differentiated by salary scale. Salary Scales Ã 1 1 794 A2 1 857 A3 2 007 A4 2 154 A5 2 606 A6 3 037 A7 3 404 A8 3 733 A9 4 365 A10 4 912 A11 5 823 A12 6 475 A13 7 120 2. Adjustment of amounts Not applicable.